     4:20-cv-02254-BHH       Date Filed 08/27/20   Entry Number 15      Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Don Lane Hill, Sr. #1489,                )
                                          )
                               Plaintiff, )              C/A No.: 4:20-2254-BHH
                                          )
                       v.                 )
                                                                 ORDER
                                          )
 Bodiford, Jail Admin,                    )
 Major Stowers,                           )
 Capt. Pendergrass,
                                          )
                                          )
                           Defendants. )
 ___________________________________

      This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Thomas E. Rogers, III, which was made in

accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 for the District of South

Carolina. On August 7, 2020, the Magistrate Judge issued his Report, recommending

that this case be dismissed with prejudice and without issuance and service of process,

noting that Plaintiff was given the opportunity to amend and failed to cure the identified

deficiencies by filing an amended complaint. (See ECF No. 13.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made.

      To date, Plaintiff has not filed objections. In the absence of objections to the

Magistrate Judge’s Report, this Court is not required to provide an explanation for
     4:20-cv-02254-BHH       Date Filed 08/27/20    Entry Number 15      Page 2 of 2


adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

Rather, “in the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 and advisory

committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s claims against Defendants are

subject to dismissal for the reasons stated in the Report. Accordingly, the Court adopts

the Report (ECF No. 13) and incorporates it herein by reference. For the reasons

explained by the Magistrate Judge, this action is DISMISSED with prejudice and without

issuance and service of process.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

August 27, 2020
Greenville, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
